

Exhibit 10.36


EMPLOYMENT AGREEMENT
Employment Agreement (the “Agreement”), dated as of April 19, 2019 (the
“Effective Date”), by and between Vornado Realty Trust, a Maryland real estate
investment trust, with its principal offices at 888 Seventh Avenue, New York,
New York 10106 (the “Company”) and Haim Chera (“Executive”).
Recitals
WHEREAS, the Company desires to retain the Executive, and Executive desires to
be employed by the Company, on the terms and conditions set forth in this
Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:
Agreement
1.Employment. The Company hereby agrees to employ Executive as Executive Vice
President – Head of Retail, and Executive hereby accepts such employment, on the
terms and conditions hereinafter set forth.
2.    Term. The period of employment of Executive by the Company hereunder (the
“Employment Period”) will commence on the Effective Date and shall continue
through the fourth anniversary of the Effective Date; provided that, commencing
on such fourth anniversary, and on each anniversary thereafter, the Employment
Period will automatically be extended for one additional year unless either
party gives written notice not to extend this Agreement prior to 120 days before
such four-year or one-year anniversary. The Employment Period may be sooner
terminated by either party in accordance with Section 6 of this Agreement.
3.    Position and Duties. During the Employment Period, Executive will serve as
Executive Vice President –Head of Retail (or such other position as the parties
may agree), and will report solely and directly to the Chief Executive Officer
or Chairman of the Company (or other person acting in such capacity on a
permanent or interim basis). Executive will have those powers and duties
normally associated with the position of Executive Vice President –Head of
Retail and such other powers and duties as may be prescribed by the Chief
Executive Officer, Chairman of the Company or the Board of Trustees of the
Company (the “Board”) (or other person acting in such capacity on a permanent or
interim basis), provided that such other powers and duties are consistent with
Executive’s position as Executive Vice President –Head of Retail of the Company.
In such capacity, retail personnel of the Company will report directly to
Executive, or Executive’s direct or indirect reports. Executive will devote
substantially all of his working time, attention and energies during normal
business hours (other than absences due to illness or vacation) to the
performance of his duties for the Company.  Except as set forth in the following
paragraph, without the consent of the Company, during the Employment Period,
Executive will not serve on the board of directors or any similar governing body
of any for-profit entity. Notwithstanding the above, Executive will be
permitted, to the extent such activities do not substantially interfere with the
performance by Executive of his duties and responsibilities hereunder or violate
Section 10 of this Agreement, to (i) manage Executive’s




--------------------------------------------------------------------------------




personal, financial and legal affairs (which, for the avoidance of doubt, shall
not include the Legacy Activities described below), and (ii) serve on civic or
charitable boards or committees.
As of the Effective Date, Executive serves on boards, or as general partner or
managing member or otherwise in a supervising or controlling capacity
(collectively, the “Legacy Activities”) with respect to entities in which
Executive and members of Executive’s immediate family have significant direct or
indirect equity interests (collectively, the “Legacy Entities”). Executive has
provided a partial list of the Legacy Entities and properties in which such
Legacy Entities have an interest in a separate writing to the Company coincident
herewith and will have 30 days to provide a definitive list. Executive and the
Company agree that Executive may continue, during the Employment Period and the
“Restriction Period” (as defined in Section 10) to engage in such Legacy
Activities with respect to the Legacy Entities to the extent necessary to avoid
adverse consequences to such Legacy Entities by Executive’s employment with the
Company, provided that Executive will not participate in any acquisition or
disposition transaction on behalf of a Legacy Entity in competition with the
Company’s interests and will notify the Company of any other activity in which
Executive is involved on behalf of a Legacy Entity that would reasonably be
considered in competition with the Company’s interests.
4.    Place of Performance. The principal place of employment of Executive will
be at the Company’s principal executive offices in New York, New York.
5.    Compensation and Related Matters.
(a)    Base Salary. During the Employment Period the Company will pay Executive
a base salary at the rate of not less than $1,000,000 per year (“Base Salary”).
Executive’s Base Salary will be paid in approximately equal installments in
accordance with the Company’s customary payroll practices.  If Executive’s Base
Salary is increased by the Company, such increased Base Salary will then
constitute the Base Salary for all purposes of this Agreement.
(b)    Annual Bonus. During the Employment Period, Executive will be entitled to
receive an annual bonus (payable in cash and/or equity of the Company) on the
same basis as other senior executives commensurate with his position with the
Company to be determined in the discretion of the Company. The target for the
value of the annual bonus will be $1,500,000. Any annual bonus in the form of
equity shall be fully vested when paid.
(c)    Annual Long-Term Incentive Awards. During the Employment Period,
Executive will be eligible to participate in the Company’s annual long-term
incentive compensation plan on the same basis as other senior executives
commensurate with his position with the Company to be determined in the
discretion of the Company. The target value of the annual long-term incentive
will be $1,000,000, payable in the form of equity awards under the Company’s
2010 Omnibus Equity Plan (or successor plan), with the value of such equity
determined in accordance with the Company’s normal valuation procedures.
(d)    Welfare, Pension and Incentive Benefit Plans. During the Employment
Period, Executive will be entitled to participate in such employee pension and
welfare benefit plans and programs of the Company as are made available to the
Company’s senior level


-2-

--------------------------------------------------------------------------------




executives or to its employees generally, as such plans or programs may be in
effect from time to time, including, without limitation, health, medical,
dental, long-term disability and life insurance plans.
(e)    Expenses. The Company will promptly reimburse Executive for all
reasonable business expenses upon the presentation of reasonably itemized
statements of such expenses in accordance with the Company’s policies and
procedures now in force or as such policies and procedures may be modified with
respect to all senior executive officers of the Company. The Company will
reimburse Executive for reasonable attorneys’ fees incurred by Executive in
connection with this Agreement, up to a maximum of $25,000.
(f)    Vacation. Executive will be entitled to four weeks of vacation annually,
and will be permitted to be absent for Jewish holidays.
(g)    Car. The Company will provide Executive with a car and driver and cover
related expenses on the same basis as other senior executives commensurate with
his position with the Company.
(h)    Equity Grant. Within thirty (30) days after the Effective Date, the
Company shall grant to Executive restricted LTIP units (the “Units”) of Vornado
Realty L.P. having a value equal to $25,000,000 at the date of grant with such
value to be determined in accordance with the Company’s normal valuation
procedures. Except as may vest earlier as provided in Section 8(b) or as set
forth below, the Units will vest as follows, provided that Executive is employed
by the Company on the applicable vesting date:
(i)    20% of the Units shall vest on the date of grant;
(ii)    40% of the Units shall vest on the three-year anniversary of the date of
grant; and
(iii)    40% of the Units shall vest on the four-year anniversary of the date of
grant. 
Notwithstanding the foregoing, any such unvested Units shall become fully vested
upon a “Change in Control of the Company” (as defined in Section 8(e)) if
Executive is employed at the time of such Change in Control of the Company.
The terms of the grant will be subject to a grant agreement and the Company’s
2010 Omnibus Equity Plan and other applicable documents relating to the grant
(none of which shall modify the terms and conditions described herein).
6.    Reasons for Termination. Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:
(a)    Death. Executive’s employment hereunder will terminate upon his death.
(b)    Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been substantially unable to perform his
duties hereunder


-3-

--------------------------------------------------------------------------------




for an entire period of 180 days, and within 30 days after written Notice of
Termination is given after such 180-day period, Executive shall not have
returned to the substantial performance of his duties on a full-time basis, the
Company will have the right to terminate Executive’s employment hereunder for
“Disability”, and such termination in and of itself shall not be, nor shall it
be deemed to be, a breach of this Agreement.
(c)    Cause. The Company will have the right to terminate Executive’s
employment for Cause, and such termination in and of itself shall not be, nor
shall it be deemed to be, a breach of this Agreement. For purposes of this
Agreement, the Company will have “Cause” to terminate Executive’s employment
upon Executive’s:
(i)    conviction of, or plea of guilty or nolo contendere to, a felony;
(ii)    willful and continued failure to use reasonable best efforts to
substantially perform his duties hereunder (other than such failure resulting
from Executive’s incapacity due to physical or mental illness or subsequent to
the issuance of a Notice of Termination by Executive for Good Reason) after
demand for substantial performance is delivered by the Company in writing that
specifically identifies the manner in which the Company believes Executive has
not used reasonable best efforts to substantially perform his duties; or
(iii)    willful misconduct (including, but not limited to, a willful breach of
the provisions of Section 10) that is materially economically injurious to the
Company.
For purposes of this Section 6(c), no act, or failure to act, by Executive will
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company. Cause
will not exist under paragraph (ii) or (iii) above unless and until the Company
has delivered to Executive a copy of a resolution duly adopted by a majority of
the members of the Board (excluding, if applicable, Executive for purposes of
determining such majority) at a meeting of the Board called and held for such
purpose (after reasonable (but in no event less than 30 days) notice to
Executive and an opportunity for Executive, together with his counsel, to be
heard before the Board), finding that in the good faith opinion of the Board,
Executive was guilty of the conduct set forth in paragraph (ii) or (iii) and
specifying the particulars thereof in detail. This Section 6(c) shall not
prevent Executive from challenging in any court of competent jurisdiction the
Board’s determination that Cause exists or that Executive has failed to cure any
act (or failure to act) that purportedly formed the basis for the Board’s
determination.
(d)    Good Reason. Executive may terminate his employment for “Good Reason”
within 60 days after Executive has actual knowledge of the occurrence, without
the written consent of Executive, of one of the following events that has not
been cured within 30 days after written notice thereof has been given by
Executive to the Company (provided that such notice must be given to the Company
within 30 days of the Executive becoming aware of such condition):


-4-

--------------------------------------------------------------------------------




(i)    the assignment to Executive of duties materially and adversely
inconsistent with Executive’s status as Executive Vice President – Head of
Retail of the Company or a material and adverse alteration in the nature of
Executive’s title, duties, responsibilities or authority;
(ii)    a change in reporting responsibilities such that Executive no longer
reports to the Chief Executive Officer or Chairman of the Company (or other
person acting in such capacity on a permanent or interim basis);
(iii)    a reduction by the Company in Executive’s Base Salary or of Executive’s
target annual bonus or Executive’s target annual long-term incentive award grant
under Sections 5(b) and 5(c) hereof (excluding a reduction in Base Salary,
target annual bonus and/or target annual long-term incentive award of not more
than ten percent (10%) in connection with an across-the-board reduction
similarly affecting senior executives of the Company);
(iv)    the relocation of the Company’s principal executive offices or
Executive’s own office location to a location outside of New York City; or
(v)    the Company’s material breach of any of the provisions of this Agreement,
including but not limited to the Company’s failure to promptly pay the amounts
due hereunder once due and/or the Company’s failure to timely make the grants of
equity referenced in Sections 5(c) and 5(h) hereto.
Executive’s right to terminate his employment hereunder for Good Reason shall
not be affected by his incapacity due to physical or mental illness.
 Executive’s continued employment during the 60-day period referred to above in
this paragraph (d) shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.
(e)    Without Cause. The Company will have the right to terminate Executive’s
employment hereunder without Cause by providing Executive with a Notice of
Termination, and such termination shall not in and of itself be, nor shall it be
deemed to be, a breach of this Agreement. This means that, notwithstanding this
Agreement, Executive’s employment with the Company will be “at will.” For
purposes of this Agreement, a termination of Executive’s employment occurring
upon expiration of the Employment Period due to the Company’s notice not to
extend the Employment Period pursuant to Section 2 shall be treated as a
termination by the Company without Cause.
(f)    Without Good Reason. Executive will have the right to terminate his
employment hereunder without Good Reason by providing the Company with a Notice
of Termination, and such termination shall not in and of itself be, nor shall it
be deemed to be, a breach of this Agreement.
7.    Termination Procedure.
(a)    Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than termination
pursuant to


-5-

--------------------------------------------------------------------------------




Section 6(a)) will be communicated by written Notice of Termination to the other
party hereto in accordance with Section 13. For purposes of this Agreement, a
“Notice of Termination” means a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.
(b)    Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive’s employment is terminated pursuant to Section 6(b) (Disability), 30
days after Notice of Termination (provided that Executive shall not have
returned to the substantial performance of his duties on a full-time basis
during such 30-day period), and (iii) if Executive’s employment is terminated
for any other reason, the date on which a Notice of Termination is given or any
later date (within 30 days after the giving of such notice) set forth in such
Notice of Termination.
8.    Compensation upon Termination. If Executive suffers or incurs a Disability
as defined in Section 6(b) or his employment terminates during the Employment
Period, the Company shall provide Executive with the payments and benefits set
forth below, all subject to Section 9 hereof.  Executive acknowledges and agrees
that the payments set forth in this Section 8 constitute liquidated damages for
termination of his employment during the Employment Period.  Except as may be
required by law, rule, regulation, the requirement of a stock exchange or rating
agency or similar requirement or as may result from shareholder initiative or
similar action that applies to other Senior Executives in addition to Executive,
upon termination of Executive, all equity grants then vested will not be
forfeitable.
(a)    Termination for Cause or by Executive without Good Reason. If Executive’s
employment is terminated by the Company for Cause or by Executive (other than
for Good Reason), the Company’s obligation to Executive will be limited to:
(i)    his accrued Base Salary and accrued vacation pay through the Date of
Termination, and any reimbursements due to the Executive pursuant to Section
5(e) and not yet paid, as soon as practicable following the Date of Termination
(“Accrued Benefits”); and
(ii)    any other rights, compensation and/or benefits, including equity-based
compensation, as may be due to Executive in accordance with the terms and
provisions of any agreements, plans or programs of the Company.
(b)    Termination by Company without Cause or by Executive for Good Reason.  If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, in addition to the Accrued Benefits, subject to
Executive’s execution of the Company’s standard form of separation and release
agreement (which shall be in a commercially reasonable form and which shall not
impose any additional covenants or restrictions on Executive beyond those
described in Section 10 of this Agreement, provided that such separation and
release agreement may include reasonable post-employment cooperation and return
of Company property obligations consistent with the Company’s standard form of
separation and release agreement) and compliance with the terms and conditions
of Section 10):


-6-

--------------------------------------------------------------------------------




(i)    the Company will pay to Executive an amount, in a single lump sum, equal
to two times the sum of the Executive’s (A) current Base Salary, and (B) average
annual incentive bonus earned by Executive, if any, for each of the two fiscal
years immediately preceding the Date of Termination; provided, however, that if
the Date of Termination occurs within two years of the Effective Date, then the
amount for purposes of this clause (B) shall not be less than Executive’s target
bonus for the fiscal year in which Executive’s Date of Termination occurs. The
payment will be made with the first pay period coincident with or next following
the effectiveness of such separation and release agreement, provided that if the
review and any revocation period with respect to the separation and release
agreement spans two taxable years, the payment will be made with the later of
the first pay period beginning in the second of such taxable years or the first
pay period after the separation and release agreement becomes effective;
(ii)    the Units granted pursuant to Section 5(h) of this Agreement shall
become fully vested;
(iii)    if Executive elects continued group coverage pursuant to COBRA, the
Company will waive (or reimburse Executive on a monthly basis for) the cost of
such coverage to the extent that such cost exceeds the cost that the Company
charges active employees for similar coverage, until the earlier of (A) the
completion of eighteen (18) months of COBRA coverage, (B) the date that
Executive becomes covered under another group health plan, or (C) the date that
Executive’s COBRA coverage otherwise terminates. The Company may modify its
obligation to provide such benefit to the extent reasonably necessary to avoid
any penalty or excise taxes imposed on it under the Patient Protection and
Affordable Care Act of 2010, as amended, provided that it does so in a manner
that to the extent possible, as determined by the Company in its reasonable
discretion, preserves the economic benefit and original intent of such benefit
but does not cause such a penalty or excise tax; and
(iv)    to the extent that Executive is covered by Company-provided life
insurance as of Executive’s Date of Termination, the Company will continue such
coverage in effect for 24 months following such Date of Termination to the same
extent as such coverage is provided to similarly-situated active executives of
the Company, subject to the terms and conditions of such insurance
(c)    Disability. During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness, Executive
will continue to receive his full Base Salary set forth in Section 5(a) until
his employment is terminated pursuant to Section 6(b). In the event Executive’s
employment is terminated for Disability pursuant to Section 6(b), Executive will
be entitled to rights provided in Section 8(a) hereof.
(d)    Death. If Executive’s employment is terminated by his death, the
Executive’s beneficiary, legal representative or estate, as the case may be,
will be entitled to rights provided in Section 8(a) hereof.


-7-

--------------------------------------------------------------------------------




(e)    Accelerated Vesting of Equity Awards. Notwithstanding anything contained
herein or in any equity award agreement to the contrary, in the event that
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason or Executive’s employment terminates due to death or
Disability, or in the event that Executive resigns from employment (whether or
not for Good Reason) following a “Change in Control of the Company” (as defined
below), all outstanding equity awards which Executive then holds, including the
equity awards and Units referenced in Sections 5(c) and 5(h) herein , as well as
other equity awards which may in the future be granted to Executive, shall
thereupon become fully vested (except that the Units referenced in Sections
5(h)(ii) and 5(h)(iii) shall not vest if Executive’s employment is terminated
due to death or Disability). For avoidance of doubt, any such separation from
service shall be considered to be a “Qualified Termination” for purposes of any
Outperformance Plan Award Agreement between Executive and the Company or other
award agreement between Executive and the Company using such term or a
substantially similar term. For purposes of this Section 8(e), a “Change in
Control of the Company” shall mean the occurrence of one of the following
events:
(i)     individuals who, on the Effective Date constitute the Board (the
“Incumbent Trustees”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a trustee subsequent to the
Effective Date whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Trustees then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for trustee, without objection to such nomination)
shall be an Incumbent Trustee; provided, however, that no individual initially
elected or nominated as a trustee of the Company as a result of an actual or
threatened election contest with respect to trustees or as a result of any other
actual or threatened solicitation of proxies by or on behalf of any person other
than the Board shall be an Incumbent Trustee;


(ii)     any “person” (as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act) is or becomes, after the Effective Date, a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (“Vornado Voting Securities”); provided,
however, that an event described in this paragraph (ii) shall not be deemed to
be a Change in Control of the Company if any of following becomes such a
beneficial owner: (A) the Company or any majority-owned subsidiary of the
Company (provided that this exclusion applies solely to the ownership levels of
the Company or the majority-owned subsidiary), (B) any tax-qualified,
broad-based employee benefit plan sponsored or maintained by the Company or any
such majority-owned subsidiary, (C) any underwriter temporarily holding
securities pursuant to an offering of such securities, (D) any person pursuant
to a Non-Qualifying Transaction (as defined in paragraph (iii) below), (E) (a)
any of the partners (as of the Effective Date) in Interstate Properties
(“Interstate”) including immediate family members and family trusts or
family-only partnerships and any


-8-

--------------------------------------------------------------------------------




charitable foundations of such partners (the “Interstate Partners”), (b) any
entities the majority of the voting interests of which are beneficially owned by
the Interstate Partners, or (c) any “group” (as described in Rule 13d-5(b)(i)
under the Exchange Act) including the Interstate Partners (the persons in (a),
(b) and (c) shall be individually and collectively referred to herein as,
“Interstate Holders”);


(iii)     the consummation of a merger, consolidation, share exchange or similar
form of transaction involving the Company or any of its subsidiaries, or the
sale of all or substantially all of the Company’s assets (a “Business
Transaction”), unless immediately following such Business Transaction (a) more
than 50% of the total voting power of the entity resulting from such Business
Transaction or the entity acquiring the Company’s assets in such Business
Transaction (the “Surviving Corporation”) is beneficially owned, directly or
indirectly, by the Interstate Holders or the Company’s shareholders immediately
prior to any such Business Transaction, and (b) no person (other than the
persons set forth in clauses (A), (B), (C), or (F) of paragraph (ii) above or
any tax-qualified, broad-based employee benefit plan of the Surviving
Corporation or its affiliates) beneficially owns, directly or indirectly, 30% or
more of the total voting power of the Surviving Corporation (a “Non-Qualifying
Transaction”); or


(iv)     Board approval of a liquidation or dissolution of the Company, unless
the voting common equity interests of an ongoing entity (other than a
liquidating trust) are beneficially owned, directly or indirectly, by the
Company’s shareholders in substantially the same proportions as such
shareholders owned Vornado Voting Securities immediately prior to such
liquidation and such ongoing entity assumes all existing obligations of the
Company to Executive under this Agreement.
9.    409A and Termination. Notwithstanding the foregoing, if necessary to
comply with the restriction in Section 409A(a)(2)(B) of the Internal Revenue
Code of 1986, as amended (the “Code”) concerning payments to “specified
employees,” any payment on account of Executive’s separation from service that
would otherwise be due hereunder within six months after such separation shall
nonetheless be delayed until the first business day of the seventh month
following Executive’s date of termination and the first such payment shall
include the cumulative amount of any payments that would have been paid prior to
such date if not for such restriction, together with interest on such cumulative
amount during the period of such restriction at a rate, per annum, equal to the
applicable federal short-term rate (compounded monthly) in effect under Section
1274(d) of the Code on the date of termination.  For purposes of Section 8
hereof, Executive shall be a “specified employee” for the 12-month period
beginning on the first day of the fourth month following each “Identification
Date” if he is a “key employee” (as defined in Section 416(i) of the Code
without regard to Section 416(i)(5) thereof) of the Company at any time during
the 12-month period ending on the “Identification Date.” For purposes of the
foregoing, the Identification Date shall be December 31. Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with the Company for purposes of Section 8 hereof
unless he would be considered to have incurred a “termination of employment”
from the Company within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii).


-9-

--------------------------------------------------------------------------------




10.    Confidential Information, Ownership of Documents; Non-Competition.
(a)    Confidential Information. During the Employment Period and for a period
of one year thereafter Executive shall hold in a fiduciary capacity for the
benefit of the Company all trade secrets and confidential information, knowledge
or data relating to the Company and its businesses and investments, which shall
have been obtained by Executive during Executive’s employment by the Company and
which is not generally available public knowledge (other than by acts by
Executive in violation of this Agreement). Except as may be required or
appropriate in connection with his carrying out his duties under this Agreement,
Executive shall not, without the prior written consent of the Company or as may
otherwise be required by law or any legal process, or as is necessary in
connection with any adversarial proceeding against the Company (in which case
Executive shall use his reasonable best efforts in cooperating with the Company
in obtaining a protective order against disclosure by a court of competent
jurisdiction), communicate or divulge any such trade secrets, information,
knowledge or data to anyone other than the Company and those designated by the
Company or on behalf of the Company in the furtherance of its business or to
perform duties hereunder. Notwithstanding the foregoing or anything else
contained herein to the contrary, this Agreement shall not preclude Executive
from disclosing confidential Company information to a governmental body or
agency or to a court if and to the extent that a restriction on such disclosure
would limit Executive from exercising any protected right afforded Executive
under applicable law.
(b)    Removal of Documents; Rights to Products.  Executive may not remove any
records, files, drawings, documents, models, equipment, and the like relating to
the Company’s business from the Company’s premises without its written consent,
unless such removal is in the furtherance of the Company’s business or is in
connection with Executive’s carrying out his duties under this Agreement and, if
so removed, they will be returned to the Company promptly after termination of
Executive’s employment hereunder, or otherwise promptly after removal if such
removal occurs following termination of employment.  Executive shall and hereby
does assign to the Company all rights to trade secrets and other products
relating to the Company’s business developed by him alone or in conjunction with
others at any time while employed by the Company.  In the event of any conflict
between the provision of this paragraph and of any applicable employee manual or
similar policy of the Company, the provisions of this paragraph will govern.
(c)    Protection of Business. During the Employment Period and the “Restriction
Period” (defined below), Executive shall not, without the prior written consent
of the Company, engage, anywhere in the States of New York, New Jersey and
Connecticut, in any way, directly or indirectly, in the commercial real estate
business; provided that the foregoing will not restrict Executive from having a
passive ownership interest of less than five percent (5%) in any entity or from
having a passive ownership interest (regardless of ownership percentage) in any
entity that does not compete, directly or indirectly, with the Company.
Executive hereby covenants and agrees that, at all times during the Restriction
Period, Executive will not pursue or attempt to develop or to direct to any
other entity any project which the Company or any of its affiliates is or was
pursuing, developing or attempting to develop during the period of Executive’s
employment or interfere or otherwise compete with any activities of the Company
which Executive is or was actively involved in on behalf of the Company or any
of its affiliates. “Restriction Period” shall mean the period of one (1) year


-10-

--------------------------------------------------------------------------------




immediately following Executive’s termination of employment, regardless of the
reason for such termination (including as a result of expiration of the Term);
provided, however, that with respect to the limitation under this Section 10(c),
the Restriction Period shall be 180 days with respect to any commercial real
estate business that is a family-owned business of Executive.
(d)    Non-Solicitation. Executive hereby covenants and agrees that, at all
times during the Restriction Period, Executive will not (i) assist any other
person or firm in counseling, advising, encouraging or soliciting any person who
is, or within one (1) year immediately prior to Executive’s separation from
service with the Company was, a tenant of the Company or any of its affiliates
(a “Tenant”) to terminate its lease with the Company or any of its affiliates,
(ii) contact any Tenant or induce or attempt to induce or otherwise counsel,
advise, encourage or solicit any Tenant to terminate its lease with the Company
or any of its affiliates, or (iii) employ or seek to employ any person who is or
was employed by the Company or any of its affiliates within one (1) year
immediately prior to Executive’s separation from service with the Company, or
otherwise encourage or entice such person to leave such employment.
(e)    Reasonableness of Restrictions. Executive acknowledges that the
restrictions, prohibitions and other provisions of this letter agreement are
reasonable, fair and equitable in scope, terms and duration, are necessary to
protect the legitimate business interests of the Company and its affiliates and
are a material inducement to the Company to enter into this Agreement. It is the
intention of Executive and the Company that the restrictions contained in this
Section 10 be enforceable to the fullest extent permitted by applicable law.
Therefore, to the extent any court of competent jurisdiction shall determine
that any portion of the foregoing restrictions is excessive, such provision
shall not be entirely void, but rather shall be limited or revised only to the
extent necessary to make it enforceable.
(f)    Injunctive Relief. Should Executive engage in or perform, or threaten to
engage in or perform, either directly or indirectly, any of the acts prohibited
by this Section 10, it is agreed that the Company shall be entitled to
immediately withhold any payments or benefits to be made to Executive under this
Agreement and, Executive acknowledging that damages would be inadequate and
insufficient, shall be entitled to full injunctive relief, to be issued by any
competent court of equity, enjoining and restraining Executive and each and
every other person, firm, organization, association, or corporation concerned
therein, from the continuance of such violative acts. The foregoing remedy
available to the Company shall not be deemed to limit or prevent the exercise by
the Company of any or all further rights and remedies which may be available to
the Company hereunder or at law or in equity.
(g)    Non-Disparagement. Executive agrees not to make any defamatory,
disparaging or derogatory statements (whether to an individual, entity, business
enterprise, media or otherwise) concerning the Company or any of its affiliates;
provided, however, that nothing contained herein shall preclude Executive from
exercising any protected right afforded Executive under applicable law.
(h)    Other Obligations. The covenants and restrictions set forth in this
Section 10 are in addition to, rather than in substitution of, any other similar
covenants or restrictions Executive may be subject to under law or pursuant to
any other agreement between Executive


-11-

--------------------------------------------------------------------------------




and the Company or any of its affiliates, including without limitation any plan,
policy or arrangement of the Company or any of its affiliates.
(i)    Continuing Operation. Except as specifically provided in this Section 10,
the termination of Executive’s employment or of this Agreement shall have no
effect on the continuing operation of this Section 10.
11.    Indemnification. The Company agrees that if Executive is made a party to
or threatened to be made a party to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that Executive is or was a trustee, director or officer of the Company
or is or was serving at the request of the Company or any subsidiary thereof as
a trustee, director, officer, member, employee or agent of another corporation
or a partnership, joint venture, trust or other enterprise, including, without
limitation, service with respect to employee benefit plans, whether or not the
basis of such Proceeding is alleged action in an official capacity as a trustee,
director, officer, member, employee or agent while serving as a trustee,
director, officer, member, employee or agent, Executive shall be indemnified and
held harmless by the Company to the fullest extent authorized by Maryland law,
as the same exists or may hereafter be amended, against all Expenses incurred or
suffered by Executive in connection therewith, and such indemnification shall
continue as to Executive even if Executive has ceased to be an officer,
director, trustee or agent, or is no longer employed by the Company and shall
inure to the benefit of his heirs, executors and administrators.
12.    Successors; Binding Agreement.
(a)    Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred except that the Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.
(b)    Executive’s Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than his rights to
payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. If Executive should die following his Date of
Termination while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts unless otherwise provided herein shall be
paid in accordance with the terms of this Agreement to such person or persons so
appointed in writing by Executive, or otherwise to his legal representatives or
estate.
13.    Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:


-12-

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 

If to Executive:
Haim Chera
XXXXX XX XX XX
XXXX, XX XXXXX
Tel: (XXX) XXX-XXXX


If to the Company: 
Vornado Realty Trust
888 Seventh Avenue
New York, New York 10106
Tel:  212-894-7000
Attention: Steven Roth, Joseph Macnow and Alan J. Rice
14.    Resolution of Differences Over Breaches of Agreement. The parties shall
use good faith efforts to resolve any controversy or claim arising out of, or
relating to this Agreement or the breach thereof, first in accordance with the
Company’s internal review procedures, except that this requirement shall not
apply to any claim or dispute under or relating to Section 10 of this Agreement.
If despite their good faith efforts, the parties are unable to resolve such
controversy or claim through the Company’s internal review procedures, then such
controversy or claim shall be resolved by arbitration in Manhattan, New York, in
accordance with the rules, then applicable, of the American Arbitration
Association, and judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof.  If any contest or dispute
shall arise between the Company and Executive regarding any provision of this
Agreement, the Company shall reimburse Executive for all legal fees and expenses
reasonably incurred by Executive in connection with such contest or dispute, but
only if Executive is successful in respect of substantially all of Executive’s
claims brought and pursued in connection with such contest or dispute.
15.    Miscellaneous. No provisions of this Agreement may be amended, modified,
or waived unless such amendment or modification is agreed to in writing signed
by Executive and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York without regard to its conflicts of law
principles. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
16.    Representation and Warranty. Executive represents and warrants to the
Company that Executive is not subject to any agreement restricting his ability
to enter into this Agreement and fully carry out his duties and responsibilities
hereunder. Executive hereby indemnifies and holds the Company harmless against
any losses, claims, expenses (including reasonable attorneys’ fees), damages or
liabilities incurred by the Company as a result of a breach of the foregoing
representation and warranty.  


-13-

--------------------------------------------------------------------------------






17.    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of such subject matter. Any
other prior agreement of the parties hereto in respect of the subject matter
contained herein is hereby terminated and cancelled, other than any equity
agreements or any compensatory plan or program in which the Executive is a
participant on the Effective Date.
18.    Code Section 280G. If any amounts or benefits provided for in this
Agreement, when aggregated with any other payments or benefits payable or
provided to Executive (the “Total Payments”) would (i) constitute “parachute
payments” within the meaning of Section 280G of the Code (which will not include
any portion of payments allocated to the restrictive covenant provisions of
Section 10 that are classified as payments of reasonable compensation for
purposes of Section 280G of the Code), and (ii) but for this Section 18, would
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Total Payments will be either: (a) provided in full, or (b)
provided as to such lesser extent as would result in no portion of such Total
Payments being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in Executive’s receipt on an after-tax basis of the greatest
amount of the Total Payments, notwithstanding that all or some portion of the
Total Payments may be subject to the Excise Tax. To the extent any reduction in
Total Payments is required by this Section 18, such reduction shall occur to the
payments and benefits in the order that results in the greatest economic present
value of all payments and benefits actually made to Executive.
19.    409A Compliance.
(a)    This Agreement is intended to comply with the requirements of Section
409A of the Code (“Section 409A”) and regulations promulgated thereunder. To the
extent that any provision in this Agreement is ambiguous as to its compliance
with Section 409A or to the extent any provision in this Agreement must be
modified to comply with Section 409A (including, without limitation, Treasury
Regulation 1.409A-3(c)), such provision shall be read, or shall be modified
(with the mutual consent of the parties, which consent shall not be unreasonably
withheld), as the case may be, in such a manner so that all payments due under
this Agreement shall comply with Section 409A. For purposes of section 409A,
each payment made under this Agreement shall be treated as a separate payment.
In no event may Executive, directly or indirectly, designate the calendar year
of payment.
(b)    All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.


-14-

--------------------------------------------------------------------------------




(c)    Executive further acknowledges that any tax liability incurred by
Executive under Section 409A of the Code is solely the responsibility of
Executive.


[signature page follows]


-15-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written. This Agreement may be executed in counterparts, and shall
be deemed fully executed when each party has executed a counterpart hereof. Each
counterpart shall be deemed an original for all purposes and together will
constitute one and the same instrument.
 
VORNADO REALTY TRUST






By:  /s/ Steven Roth           
      Steven Roth
      Chairman and Chief Executive Officer
EXECUTIVE






/s/ Haim Chera                  
Haim Chera





-16-